  Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 1 of 31 PageID #: 477



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


                                      MDL No. 19-2896-LPS
IN RE AURYXIA (FERRIC CITRATE) PATENT
LITIG.                                This document relates to
                                      C.A. No. 18-1968


KERYX BIOPHARMACEUTICALS, INC.,
PANION & BF BIOTECH, INC. and
CHEN HSING HSU,

                       Plaintiffs-Counterclaim
                       Defendants,

             v.                                       C.A. No. 18-1968 (LPS)

LUPIN LTD. and
LUPIN ATLANTIS HOLDINGS SA,

                       Defendants-Counterclaim
                       Plaintiffs.



             FIRST AMENDED COMPLAINT FOR PATENT INFRINGMENT

        Plaintiffs Keryx Biopharmaceuticals, Inc. (“Keryx”), Panion & BF Biotech, Inc.

 (“Panion”) and Chen Hsing Hsu (“Dr. Hsu”) (collectively, “Plaintiffs”), by their undersigned

 attorneys, for their First Amended Complaint against Defendants Lupin Ltd. (“Lupin Ltd.”) and

 Lupin Atlantis Holdings SA (“Lupin Atlantis”) (collectively “Lupin” or “Defendants”), allege as

 follows:

                                         Nature of the Action

        1.        This is an action for patent infringement under the patent laws of the United States,

 35 U.S.C. §100, et seq., as well as the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, arising

 from Lupin’s submission of Abbreviated New Drug Application (“ANDA”) No. 212537
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 2 of 31 PageID #: 478



(“Lupin’s ANDA”) to the United States Food and Drug Administration (“FDA”) seeking approval

to commercially market generic versions of Keryx’s AURYXIA® (Ferric Citrate) Tablets (“Lupin’s

Proposed Product”) prior to the expiration of United States Patent Nos. 5,753,706 (the “’706

patent”); 7,767,851 (the “’851 patent”); 8,093,423 (the “’423 patent”); 8,299,298 (the “’298

patent”); 8,338,642 (the “’642 patent”); 8,609,896 (the “’896 patent”); 8,754,257 (the “’257

patent”); 8,754,258 (the “’258 patent”); 8,846,976 (the “’976 patent”); 8,901,349 (the “’349

patent”); 9,050,316 (the “’316 patent”); 9,328,133 (the “’133 patent”); 9,757,416 (the “’416

patent”); 9,387,191 (the “’191 patent”); and 10,300,039 (the “’039 patent”) (collectively, the

“patents-in-suit”), owned by Plaintiffs.

         2.    Plaintiffs brought a related action for patent infringement against Lupin Ltd. in this

Court on May 10, 2019 arising from Lupin’s submission of a different ANDA—ANDA No.

209693. That action is captioned Keryx Biopharmaceuticals, Inc., Panion & BF Biotech, Inc. and

Chen Hsing Hsu v. Lupin Ltd., No. 19-884 (D. Del.).

                                           The Parties

         3.    Plaintiff Keryx is a corporation organized and existing under the laws of Delaware

with a principal place of business at One Marina Park Drive, Twelfth Floor, Boston, Massachusetts

02210.

         4.    Plaintiff Panion is a corporation organized and existing under the laws of Taiwan,

with its principal place of business at 16F No. 3, Yuanqu Street, Nangang District, Taipei, Taiwan.

         5.    Plaintiff Dr. Hsu is an individual residing at 2244 Hot Oak Ridge Street, Las Vegas,

Nevada 89134.

         6.    On information and belief, Lupin Ltd. is a corporation organized and existing under

the laws of India, having its principal place of business at B/4 Laxmi Towers, Bandra Kurla

Complex Bandra (E), Mumbai, 400 051, India.


                                                 2
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 3 of 31 PageID #: 479



       7.      On information and belief, Lupin Atlantis is a corporation organized and existing

under the laws of Switzerland, having its principal place of business at Landis+ Gyr-Strasse 1,

6300 Zug, Switzerland. On information and belief, Lupin Atlantis is a wholly-owned subsidiary of

Lupin Ltd.

       8.      On information and belief, Lupin is in the business of marketing, distributing,

and/or selling pharmaceutical drugs, including generic pharmaceutical drugs manufactured by

Lupin, throughout the United States, including in this Judicial District.

       9.      On information and belief, Lupin Atlantis, in conjunction with or under the

direction of Lupin Ltd., developed Lupin’s Proposed Product and/or prepared ANDA No. 212537

for submission. On information and belief, Lupin Ltd. is the owner of Drug Master File (“DMF”)

No. 30347 that covers the active pharmaceutical ingredient used in Lupin’s Proposed Product. On

information and belief, upon receiving approval of ANDA No. 212537, Lupin Atlantis, in

conjunction with or under the direction of Lupin Ltd., will manufacture, sell, offer to sell, and/or

import Lupin’s Proposed Product in the United States, including in this district.

                                        The Patents-in-Suit

       10.     On May 19, 1998, the United States Patent and Trademark Office (“USPTO”) duly

and lawfully issued the ’706 patent, entitled, “Methods for Treating Renal Failure.” The ’706

patent is assigned to Dr. Hsu. Keryx is the exclusive licensee of all rights in the ’706 patent that are

relevant to this litigation. A copy of the ’706 patent is attached hereto as Exhibit A.

       11.     On August 3, 2010, the USPTO duly and lawfully issued the ’851 patent, entitled,

“Ferric Organic Compounds, Uses Thereof and Methods of Making Same.” The ’851 patent is

assigned to Panion. Keryx is the exclusive licensee of all rights in the ’851 patent that are relevant

to this litigation. A copy of the ’851 patent is attached hereto as Exhibit B.




                                                   3
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 4 of 31 PageID #: 480



       12.     On January 10, 2012, the USPTO duly and lawfully issued the ’423 patent, entitled,

“Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Method of Making Same.”

The ’423 patent is assigned to Panion. Keryx is the exclusive licensee of all rights in the ’423

patent that are relevant to this litigation. A copy of the ’423 patent is attached hereto as Exhibit C.

       13.     On October 30, 2012, the USPTO duly and lawfully issued the ’298 patent, entitled,

“Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Method of Making Same.”

The ’298 patent is assigned to Panion. Keryx is the exclusive licensee of all rights in the ’298

patent that are relevant to this litigation. A copy of the ’298 patent is attached hereto as Exhibit D.

       14.     On December 25, 2012, the USPTO duly and lawfully issued the ’642 patent,

entitled, “Ferric Organic Compounds, Uses Thereof and Methods of Making Same.” The ’642

patent is assigned to Panion. Keryx is the exclusive licensee of all rights in the ’642 patent that are

relevant to this litigation. A copy of the ’642 patent is attached hereto as Exhibit E.

       15.     On December 17, 2013, the USPTO duly and lawfully issued the ’896 patent,

entitled, “Ferric Organic Compounds, Uses Thereof and Methods of Making Same.” The ’896

patent is assigned to Panion. Keryx is the exclusive licensee of all rights in the ’896 patent that are

relevant to this litigation. A copy of the ’896 patent is attached hereto as Exhibit F.

       16.     On June 17, 2014, the USPTO duly and lawfully issued the ’257 patent, entitled,

“Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Methods of Making Same.”

The ’257 patent is assigned to Panion. Keryx is the exclusive licensee of all rights in the ’257

patent that are relevant to this litigation. A copy of the ’257 patent is attached hereto as Exhibit G.

       17.     On June 17, 2014, the USPTO duly and lawfully issued the ’258 patent, entitled,

“Ferric Organic Compounds, Uses Thereof and Methods of Making Same.” The ’258 patent is




                                                  4
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 5 of 31 PageID #: 481



assigned to Panion. Keryx is the exclusive licensee of all rights in the ’258 patent that are relevant

to this litigation. A copy of the ’258 patent is attached hereto as Exhibit H.

       18.     On September 30, 2014, the USPTO duly and lawfully issued the ’976 patent,

entitled, “Ferric Organic Compounds, Uses Thereof and Methods of Making Same.” The ’976

patent is assigned to Panion. Keryx is the exclusive licensee of all rights in the ’976 patent that are

relevant to this litigation. A copy of the ’976 patent is attached hereto as Exhibit I.

       19.     On December 2, 2014, the USPTO duly and lawfully issued the ’349 patent,

entitled, “Ferric Organic Compounds, Uses Thereof and Methods of Making Same.” The ’349

patent is assigned to Panion. Keryx is the exclusive licensee of all rights in the ’349 patent that are

relevant to this litigation. A copy of the ’349 patent is attached hereto as Exhibit J.

       20.     On June 9, 2015, the USPTO duly and lawfully issued the ’316 patent, entitled,

“Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Methods of Making Same.”

The ’316 patent is assigned to Panion. Keryx is the exclusive licensee of all rights in the ’316

patent that are relevant to this litigation. A copy of the ’316 patent is attached hereto as Exhibit K.

       21.     On May 3, 2016, the USPTO duly and lawfully issued the ’133 patent, entitled,

“Ferric Organic Compounds, Uses Thereof and Methods of Making Same.” The ’133 patent is

assigned to Panion. Keryx is the exclusive licensee of all rights in the ’133 patent that are relevant

to this litigation. A copy of the ’133 patent is attached hereto as Exhibit L.

       22.     On September 12, 2017, the USPTO duly and lawfully issued the ’416 patent,

entitled “Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Methods of

Making Same.” The ’416 patent is assigned to Panion. Keryx is the exclusive licensee of all rights

in the ’416 patent that are relevant to this litigation. A copy of the ’416 patent is attached hereto as

Exhibit M.




                                                   5
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 6 of 31 PageID #: 482



       23.     On July 12, 2016, the USPTO duly and lawfully issued the ’191 patent, entitled,

“Ferric Citrate Dosage Forms.” The ’191 patent is assigned to Keryx. A copy of the ’191 patent is

attached hereto as Exhibit N.

       24.     On May 28, 2019 the USPTO duly and lawfully issued the ’039 patent, entitled

“Ferric Citrate Dosage Forms.” The ’039 patent is assigned to Keryx. A copy of the ’039 patent is

attached hereto as Exhibit O.

                        The AURYXIA® (Ferric Citrate) Drug Product

   25. Keryx holds an approved New Drug Application (“NDA”) under Section 505(a) of the

Federal Food Drug and Cosmetic Act (“FFDCA”), 21 U.S.C. § 355(a), for ferric citrate, 210 mg

tablets (NDA No. 205874), which it sells under the trade name AURYXIA®. AURYXIA® is an

orally available, absorbable, iron-based medicine. AURYXIA® is FDA-approved for the control of

serum phosphorus levels in adult patients with chronic kidney disease (“CKD”) on dialysis, and

for the treatment of iron deficiency anemia in adult patients with CKD not on dialysis. The claims

of the patents-in-suit cover, inter alia, novel forms of ferric citrate, methods of controlling

phosphate retention, methods of decreasing serum calcium levels, and methods of treating

hyperphosphatemia.

       26.     Pursuant to 21 U.S.C. §§ 355(b)(1) and 355(c)(2) and attendant FDA regulations,

the patents-in-suit, with the exception of the ’039 patent, were listed in the FDA publication,

“Approved Drug Products with Therapeutic Equivalence Evaluations” (the “Orange Book”), with

respect to AURYXIA® before this action was filed.

       27.     Pursuant to 21 U.S.C. § 355(c)(2) and attendant FDA regulations, the ’039 patent

was submitted for listing in the Orange Book with respect to AURYXIA® on June 24, 2019.




                                                6
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 7 of 31 PageID #: 483



                                       Jurisdiction and Venue

        28.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1338(a), 2201, and 2202.

        29.     On information and belief, Lupin Atlantis, with the participation of Lupin Ltd., has

submitted, caused to be submitted, or aided and abetted in the preparation of Lupin’s ANDA. On

information and belief, upon FDA approval of Lupin’s ANDA, Lupin Atlantis, with the

participation of Lupin Ltd., intends to commercially manufacture, import, market, offer for sale,

and/or sell Lupin’s Proposed Product throughout the United States including in this district.

        30.     This Court has personal jurisdiction over Lupin Atlantis by virtue of, inter alia, its

systematic and continuous contacts with the State of Delaware. On information and belief, Lupin

Atlantis purposefully has conducted and continues to conduct business, directly or through its

parent, subsidiaries, affiliates and/or agents, including Lupin Ltd., in this Judicial District, and this

Judicial District is a likely destination of Lupin’s Proposed Product.

        31.     This Court has personal jurisdiction over Lupin Ltd. by virtue of, inter alia, its

systematic and continuous contacts with the State of Delaware.

        32.     This Court has personal jurisdiction over Lupin because Lupin has purposefully

availed itself of the rights and benefits of Delaware law by engaging in systematic and continuous

contacts with the State of Delaware. On information and belief, Lupin regularly and continuously

transacts business within Delaware, including by making pharmaceutical products for sale in

Delaware and selling pharmaceutical products in Delaware. On information and belief, Lupin

derives substantial revenue from the sale of those products in Delaware and has availed itself of the

privilege of conducting business within Delaware. On information and belief, Lupin derives

substantial revenue from selling generic pharmaceutical products throughout the United States,

including in this Judicial District.


                                                   7
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 8 of 31 PageID #: 484



        33.     On information and belief, Lupin intends to engage in a future course of conduct

that includes acts of patent infringement in Delaware. These acts will lead to foreseeable harm and

injury to Plaintiffs in Delaware and in this Judicial District. For example, on information and

belief, Lupin will work towards the regulatory approval, manufacturing, use, importation,

marketing, offer for sale, sale, and distribution of generic pharmaceutical products, including

Lupin’s Proposed Product, throughout the United States, including in Delaware and in this Judicial

District, prior to the expiration of the patents-in-suit.

        34.     On information and belief, Lupin Atlantis was sued for patent infringement in this

Judicial District, did not contest personal jurisdiction in this Judicial District, and availed itself of

this Judicial District through the assertion of counterclaims in at least the following cases: Vifor

Fresenius Medical Care Renal Pharma Ltd., et al. v. Lupin Atlantis Holdings SA, et al., No.

18-390-LPS (D.Del.), and Teva Branded Pharmaceutical Products R&D, Inc., et al. v. Lupin

Atlantis Holdings SA, et al., No. 17-307-GMS (D.Del.).

        35.     On information and belief, Lupin Ltd. was sued for patent infringement in this

Judicial District, did not contest personal jurisdiction in this Judicial District, and availed itself of

this Judicial District through the assertion of counterclaims in at least the following case: Anacor

Pharmaceuticals, Inc. v. Lupin Ltd., et al., No. 18-1606-LPS (D.Del.).

        36.     On information and belief, Lupin Atlantis was previously sued in this Judicial

District and did not challenge venue in at least the following cases: Vifor Fresenius Medical Care

Renal Pharma Ltd., et al. v. Lupin Atlantis Holdings SA, et al., No. 18-390 (LPS) (D.Del.), and

Teva Branded Pharmaceutical Products R&D, Inc., et al. v. Lupin Atlantis Holdings SA, et al.,

No. 17-307-GMS (D.Del.).




                                                    8
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 9 of 31 PageID #: 485



       37.      On information and belief, Lupin Ltd. was previously sued in this Judicial District

and did not challenge venue in at least the following cases: Teva Branded Pharmaceutical

Products R&D, Inc., et al. v. Lupin Atlantis Holdings SA, et al., No. 17-307-GMS (D.Del.), and

Anacor Pharmaceuticals, Inc. v. Lupin Ltd., et al., No. 18-1606-LPS (D.Del.).

       38.      In the alternative, this Court has personal jurisdiction over Lupin Ltd. and Lupin

Atlantis because the requirements of Federal Rule of Civil Procedure 4(k)(2) are met as (a)

Plaintiffs’ claims arise under federal law; (b) Lupin Ltd. and Lupin Atlantis are foreign defendants

not subject to general personal jurisdiction in the courts of any state; and (c) Lupin Ltd. and Lupin

Atlantis have sufficient contacts with the United States as a whole, including, but not limited to,

preparing and submitting ANDAs to the FDA and/or manufacturing, importing, offering to sell,

and/or selling pharmaceutical products that are distributed throughout the United States, such that

this Court’s exercise of jurisdiction over Lupin Ltd. and Lupin Atlantis satisfies due process.

       39.      Venue is proper for Lupin Ltd. and Lupin Atlantis pursuant to 28 U.S.C. §§

1391(c)(3) and 1400(b) including because, inter alia, Lupin Ltd. and Lupin Atlantis are foreign

corporations.

                                  Acts Giving Rise to This Suit

       40.      Pursuant to Section 505 of the FFDCA, Lupin Atlantis filed Lupin’s ANDA

seeking approval to engage in the commercial manufacture, use, offer for sale, sale, or importation

into the United States of Lupin’s Proposed Product before the patents-in-suit expire.

       41.      On information and belief, following FDA approval of Lupin’s ANDA, Lupin will

manufacture, use, offer to sell, or sell Lupin’s Proposed Product throughout the United States, or

import such generic products into the United States.

       42.      On information and belief, in connection with the filing of its ANDA as described

above, Lupin provided a written certification to the FDA, as called for by Section 505 of the


                                                 9
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 10 of 31 PageID #: 486



FFDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV), (“Lupin’s Paragraph IV Certification”) alleging that

the claims of the patents-in-suit, other than the ’039 patent, are invalid, unenforceable, and/or will

not be infringed by the activities described in Lupin’s ANDA.

          43.   No earlier than October 30, 2018, Lupin sent written notice of its Paragraph IV

Certification to Plaintiffs (“Lupin’s First Notice Letter”). Lupin’s First Notice Letter alleged that

the claims of the patents-in-suit, excluding the ’039 patent, are invalid and/or will not be infringed

by the activities described in Lupin’s ANDA. Lupin’s First Notice Letter also informed Plaintiffs

that Lupin seeks approval to engage in the commercial manufacture, use, offer for sale, sale, or

importation of Lupin’s Proposed Product before the patents-in-suit, excluding the ’039 patent,

expire.

          44.   In Lupin’s First Notice Letter, Lupin offered to provide access to certain

confidential information and materials within Lupin’s ANDA pursuant to 21 U.S.C. §

355(j)(5)(C)(i)(III). Lupin’s offer of confidential access was conditioned on terms identified in

Lupin’s First Notice Letter. The terms and conditions of Lupin’s offer of confidential access were

unreasonable and beyond those that would apply under a protective order. The restrictions Lupin

has placed on access to its ANDA contravene 21 U.S.C. § 355(j)(5)(C)(i)(III). The parties did not

reach an agreement on the terms of such confidential access. To date, Lupin has not provided any

portion of its ANDA to Plaintiffs.

          45.   The Complaint in this action was filed before expiration of the forty-five days from

the date Plaintiffs received Lupin’s First Notice Letter.

          46.   No earlier than July 30, 2019, Lupin sent written notice of another Paragraph IV

Certification to Plaintiffs (“Lupin’s Second Notice Letter”). Lupin’s Second Notice Letter alleged

that the claims of the ’039 patent are invalid and/or will not be infringed by the activities described




                                                  10
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 11 of 31 PageID #: 487



in Lupin’s ANDA. Lupin’s Second Notice Letter also informed Plaintiffs that Lupin seeks

approval to engage in the commercial manufacture, use, offer for sale, sale, or importation of

Lupin’s Proposed Product before the ’039 patent expires. Plaintiffs received Lupin’s Second

Notice Letter no earlier than July 31, 2019.

        47.     In Lupin’s Second Notice Letter, Lupin offered to provide access to certain

confidential information and materials within Lupin’s ANDA pursuant to 21 U.S.C.

§ 355(j)(5)(C)(i)(III). Lupin’s offer of confidential access was conditioned on terms identified in

Lupin’s Second Notice Letter. The terms and conditions of Lupin’s offer of confidential access

were unreasonable and beyond those that would apply under a protective order. The restrictions

Lupin sought to impose on access to its ANDA contravened 21 U.S.C. § 355(j)(5)(C)(i)(III). To

date, Lupin has not provided any portion of its ANDA to Plaintiffs.

        48.     Plaintiffs sought leave to file this First Amended Complaint, alleging infringement

of the ’039 patent, before expiration of the forty-five days from the date Plaintiffs received Lupin’s

Second Notice Letter.

                            Count I: Infringement of the ’706 Patent

        49.     Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        50.     Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to the

expiration of the ’706 patent, constitutes infringement of one or more of the claims of the ’706

patent under 35 U.S.C. § 271(e)(2)(A), including at least claims 1, 6, and 9.

        51.     A justiciable controversy exists between the parties hereto as to the infringement of

the ’706 patent.




                                                 11
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 12 of 31 PageID #: 488



        52.      Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

infringe one or more claims of the ’706 patent under 35 U.S.C. § 271(a), including at least claim 6,

by making, using, offering to sell, selling, and/or importing Lupin’s Proposed Product in the

United States.

        53.      Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

induce infringement of one or more claims of the ’706 patent under 35 U.S.C. § 271(b), including

at least claims 1 and 9, by making, using, offering to sell, selling, and/or importing Lupin’s

Proposed Product in the United States. On information and belief, upon FDA approval of Lupin’s

ANDA, Lupin will intentionally encourage acts of direct infringement with knowledge of the ’706

patent and with knowledge that its acts are encouraging infringement.

        54.      Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

contributorily infringe one or more claims of the ’706 patent under 35 U.S.C. § 271(c), including at

least claims 1 and 9, by making, using, offering to sell, selling, and/or importing Lupin’s Proposed

Product in the United States. On information and belief, Lupin knew and knows that Lupin’s

Proposed Product is designed for a use that infringes one or more claims of the ’706 patent, and

Lupin’s Proposed Product lacks a substantial non-infringing use.

        55.      Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’706 patent is not enjoined.

        56.      Plaintiffs do not have an adequate remedy at law.

        57.      This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                             Count II: Infringement of the ’851 Patent

        58.      Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.


                                                   12
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 13 of 31 PageID #: 489



        59.      Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to the

expiration of the ’851 patent, constitutes infringement of one or more of the claims of the ’851

patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        60.      A justiciable controversy exists between the parties hereto as to the infringement of

the ’851 patent.

        61.      Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

infringe one or more claims of the ’851 patent under 35 U.S.C. § 271(a), including at least claim 1,

by making, using, offering to sell, selling, and/or importing Lupin’s Proposed Product in the

United States.

        62.      Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’851 patent is not enjoined.

        63.      Plaintiffs do not have an adequate remedy at law.

        64.      This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count III: Infringement of the ’423 Patent

        65.      Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        66.      Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to the

expiration of the ’423 patent, constitutes infringement of one or more of the claims of the ’423

patent under 35 U.S.C. § 271(e)(2)(A), including at least claims 1-7.

        67.      A justiciable controversy exists between the parties hereto as to the infringement of

the ’423 patent.


                                                   13
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 14 of 31 PageID #: 490



        68.     Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

induce infringement of one or more claims of the ’423 patent under 35 U.S.C. § 271(b), including

at least claims 1-7, by making, using, offering to sell, selling, and/or importing Lupin’s Proposed

Product in the United States. On information and belief, upon FDA approval of Lupin’s ANDA,

Lupin will intentionally encourage acts of direct infringement with knowledge of the ’423 patent

and with knowledge that its acts are encouraging infringement.

        69.     Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

contributorily infringe one or more claims of the ’423 patent under 35 U.S.C. § 271(c), including at

least claims 1-7, by making, using, offering to sell, selling, and/or importing Lupin’s Proposed

Product in the United States. On information and belief, Lupin knew and knows that Lupin’s

Proposed Product is designed for a use that infringes one or more claims of the ’423 patent, and

Lupin’s Proposed Product lacks a substantial non-infringing use.

        70.     Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’423 patent is not enjoined.

        71.     Plaintiffs do not have an adequate remedy at law.

        72.     This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count IV: Infringement of the ’298 Patent

        73.     Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        74.     Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to the

expiration of the ’298 patent, constitutes infringement of one or more of the claims of the ’298

patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.


                                                   14
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 15 of 31 PageID #: 491



        75.      A justiciable controversy exists between the parties hereto as to the infringement of

the ’298 patent.

        76.      Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

infringe one or more claims of the ’298 patent under 35 U.S.C. § 271(a), including at least claim 1,

by making, using, offering to sell, selling, and/or importing Lupin’s Proposed Product in the

United States.

        77.      Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’298 patent is not enjoined.

        78.      Plaintiffs do not have an adequate remedy at law.

        79.      This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                             Count V: Infringement of the ’642 Patent

        80.      Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        81.      Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to the

expiration of the ’642 patent, constitutes infringement of one or more of the claims of the ’642

patent under 35 U.S.C. § 271(e)(2)(A), including at least claims 1, 8-10, and 17-18.

        82.      A justiciable controversy exists between the parties hereto as to the infringement of

the ’642 patent.

        83.      Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

infringe one or more claims of the ’642 patent under 35 U.S.C. § 271(a), including at least claims 1

and 10, by making, using, offering to sell, selling, and/or importing Lupin’s Proposed Product in

the United States.


                                                   15
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 16 of 31 PageID #: 492



        84.     Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

induce infringement of one or more claims of the ’642 patent under 35 U.S.C. § 271(b), including

at least claims 8-9 and 17-18, by making, using, offering to sell, selling, and/or importing Lupin’s

Proposed Product in the United States. On information and belief, upon FDA approval of Lupin’s

ANDA, Lupin will intentionally encourage acts of direct infringement with knowledge of the ’642

patent and with knowledge that its acts are encouraging infringement.

        85.     Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

contributorily infringe one or more claims of the ’642 patent under 35 U.S.C. § 271(c), including at

least claims 8-9 and 17-18, by making, using, offering to sell, selling, and/or importing Lupin’s

Proposed Product in the United States. On information and belief, Lupin knew and knows that

Lupin’s Proposed Product is designed for a use that infringes one or more claims of the ’642

patent, and Lupin’s Proposed Product lacks a substantial non-infringing use.

        86.     Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’642 patent is not enjoined.

        87.     Plaintiffs do not have an adequate remedy at law.

        88.     This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count VI: Infringement of the ’896 Patent

        89.     Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        90.     Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to the

expiration of the ’896 patent, constitutes infringement of one or more of the claims of the ’896

patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.


                                                   16
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 17 of 31 PageID #: 493



        91.      A justiciable controversy exists between the parties hereto as to the infringement of

the ’896 patent.

        92.      Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

infringe one or more claims of the ’896 patent under 35 U.S.C. § 271(a), including at least claim 1,

by making, using, offering to sell, selling, and/or importing Lupin’s Proposed Product in the

United States.

        93.      Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’896 patent is not enjoined.

        94.      Plaintiffs do not have an adequate remedy at law.

        95.      This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count VII: Infringement of the ’257 Patent

        96.      Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        97.      Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to the

expiration of the ’257 patent, constitutes infringement of one or more of the claims of the ’257

patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        98.      A justiciable controversy exists between the parties hereto as to the infringement of

the ’257 patent.

        99.      Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

infringe one or more claims of the ’257 patent under 35 U.S.C. § 271(a), including at least claim 1,

by making, using, offering to sell, selling, and/or importing Lupin’s Proposed Product in the

United States.


                                                   17
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 18 of 31 PageID #: 494



        100.     Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’257 patent is not enjoined.

        101.     Plaintiffs do not have an adequate remedy at law.

        102.     This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count VIII: Infringement of the ’258 Patent

        103.     Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        104.     Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to the

expiration of the ’258 patent, constitutes infringement of one or more of the claims of the ’258

patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        105.     A justiciable controversy exists between the parties hereto as to the infringement of

the ’258 patent.

        106.     Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

infringe one or more claims of the ’258 patent under 35 U.S.C. § 271(a), including at least claim 1,

by making, using, offering to sell, selling, and/or importing Lupin’s Proposed Product in the

United States.

        107.     Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’258 patent is not enjoined.

        108.     Plaintiffs do not have an adequate remedy at law.

        109.     This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.




                                                   18
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 19 of 31 PageID #: 495



                           Count IX: Infringement of the ’976 Patent

        110.    Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        111.    Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to the

expiration of the ’976 patent, constitutes infringement of one or more of the claims of the ’976

patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        112.    A justiciable controversy exists between the parties hereto as to the infringement of

the ’976 patent.

        113.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

induce infringement of one or more claims of the ’976 patent under 35 U.S.C. § 271(b), including

at least claim 1, by making, using, offering to sell, selling, and/or importing Lupin’s Proposed

Product in the United States. On information and belief, upon FDA approval of Lupin’s ANDA,

Lupin will intentionally encourage acts of direct infringement with knowledge of the ’976 patent

and with knowledge that its acts are encouraging infringement.

        114.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

contributorily infringe one or more claims of the ’976 patent under 35 U.S.C. § 271(c), including at

least claim 1, by making, using, offering to sell, selling, and/or importing Lupin’s Proposed

Product in the United States. On information and belief, Lupin knew and knows that Lupin’s

Proposed Product is designed for a use that infringes one or more claims of the ’976 patent, and

Lupin’s Proposed Product lacks a substantial non-infringing use.

        115.    Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’976 patent is not enjoined.

        116.    Plaintiffs do not have an adequate remedy at law.


                                                   19
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 20 of 31 PageID #: 496



        117.    This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count X: Infringement of the ’349 Patent

        118.    Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        119.    Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to the

expiration of the ’349 patent, constitutes infringement of one or more of the claims of the ’349

patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        120.    A justiciable controversy exists between the parties hereto as to the infringement of

the ’349 patent.

        121.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

induce infringement of one or more claims of the ’349 patent under 35 U.S.C. § 271(b), including

at least claim 1, by making, using, offering to sell, selling, and/or importing Lupin’s Proposed

Product in the United States. On information and belief, upon FDA approval of Lupin’s ANDA,

Lupin will intentionally encourage acts of direct infringement with knowledge of the ’349 patent

and with knowledge that its acts are encouraging infringement.

        122.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

contributorily infringe one or more claims of the ’349 patent under 35 U.S.C. § 271(c), including at

least claim 1, by making, using, offering to sell, selling, and/or importing Lupin’s Proposed

Product in the United States. On information and belief, Lupin knew and knows that Lupin’s

Proposed Product is designed for a use that infringes one or more claims of the ’349 patent, and

Lupin’s Proposed Product lacks a substantial non-infringing use.




                                                 20
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 21 of 31 PageID #: 497



        123.    Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’349 patent is not enjoined.

        124.    Plaintiffs do not have an adequate remedy at law.

        125.    This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count XI: Infringement of the ’316 Patent

        126.    Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        127.    Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to the

expiration of the ’316 patent, constitutes infringement of one or more of the claims of the ’316

patent under 35 U.S.C. § 271(e)(2)(A), including at least claims 1 and 12.

        128.    A justiciable controversy exists between the parties hereto as to the infringement of

the ’316 patent.

        129.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

induce infringement of one or more claims of the ’316 patent under 35 U.S.C. § 271(b), including

at least claims 1 and 12, by making, using, offering to sell, selling, and/or importing Lupin’s

Proposed Product in the United States. On information and belief, upon FDA approval of Lupin’s

ANDA, Lupin will intentionally encourage acts of direct infringement with knowledge of the ’316

patent and with knowledge that its acts are encouraging infringement.

        130.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

contributorily infringe one or more claims of the ’316 patent under 35 U.S.C. § 271(c), including at

least claims 1 and 12, by making, using, offering to sell, selling, and/or importing Lupin’s

Proposed Product in the United States. On information and belief, Lupin knew and knows that


                                                   21
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 22 of 31 PageID #: 498



Lupin’s Proposed Product is designed for a use that infringes one or more claims of the ’316

patent, and Lupin’s Proposed Product lacks a substantial non-infringing use.

        131.    Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’316 patent is not enjoined.

        132.    Plaintiffs do not have an adequate remedy at law.

        133.    This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count XII: Infringement of the ’133 Patent

        134.    Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        135.    Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to the

expiration of the ’133 patent, constitutes infringement of one or more of the claims of the ’133

patent under 35 U.S.C. § 271(e)(2)(A), including at least claims 1, 8-10, and 17-18.

        136.    A justiciable controversy exists between the parties hereto as to the infringement of

the ’133 patent.

        137.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

infringe one or more claims of the ’133 patent under 35 U.S.C. § 271(a), including at least claims 1

and 10, by making, using, offering to sell, selling, and/or importing Lupin’s Proposed Product in

the United States.

        138.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

induce infringement of one or more claims of the ’133 patent under 35 U.S.C. § 271(b), including

at least claims 8-9 and 17-18, by making, using, offering to sell, selling, and/or importing Lupin’s

Proposed Product in the United States. On information and belief, upon FDA approval of Lupin’s


                                                   22
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 23 of 31 PageID #: 499



ANDA, Lupin will intentionally encourage acts of direct infringement with knowledge of the ’133

patent and with knowledge that its acts are encouraging infringement.

        139.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

contributorily infringe one or more claims of the ’133 patent under 35 U.S.C. § 271(c), including at

least claims 8-9 and 17-18, by making, using, offering to sell, selling, and/or importing Lupin’s

Proposed Product in the United States. On information and belief, Lupin knew and knows that

Lupin’s Proposed Product is designed for a use that infringes one or more claims of the ’133

patent, and Lupin’s Proposed Product lacks a substantial non-infringing use.

        140.    Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’133 patent is not enjoined.

        141.    Plaintiffs do not have an adequate remedy at law.

        142.    This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                          Count XIII: Infringement of the ’191 Patent

        143.    Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        144.    Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to the

expiration of the ’191 patent, constitutes infringement of one or more of the claims of the ’191

patent under 35 U.S.C. § 271(e)(2)(A), including at least claims 1, 6, 11 and 16.

        145.    A justiciable controversy exists between the parties hereto as to the infringement of

the ’191 patent.

        146.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

infringe one or more claims of the ’191 patent under 35 U.S.C. § 271(a), including at least claims


                                                   23
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 24 of 31 PageID #: 500



1, 6, 11 and 16, by making, using, offering to sell, selling, and/or importing Lupin’s Proposed

Product in the United States.

        147.    Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’191 patent is not enjoined.

        148.    Plaintiffs do not have an adequate remedy at law.

        149.    This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                          Count XIV: Infringement of the ’416 Patent

        150.    Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        151.    Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to the

expiration of the ’416 patent, constitutes infringement of one or more of the claims of the ’416

patent under 35 U.S.C. § 271(e)(2)(A), including at least claims 1, 12, 23, and 30.

        152.    A justiciable controversy exists between the parties hereto as to the infringement of

the ’416 patent.

        153.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

induce infringement of one or more claims of the ’416 patent under 35 U.S.C. § 271(b), including

at least claims 1, 12, 23, and 30, by making, using, offering to sell, selling, and/or importing

Lupin’s Proposed Product in the United States. On information and belief, upon FDA approval of

Lupin’s ANDA, Lupin will intentionally encourage acts of direct infringement with knowledge of

the ’416 patent and with knowledge that its acts are encouraging infringement.

        154.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

contributorily infringe one or more claims of the ’416 patent under 35 U.S.C. § 271(c), including at


                                                   24
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 25 of 31 PageID #: 501



least claims 1, 12, 23 and 30, by making, using, offering to sell, selling, and/or importing Lupin’s

Proposed Product in the United States. On information and belief, Lupin knew and knows that

Lupin’s Proposed Product is designed for a use that infringes one or more claims of the ’416

patent, and Lupin’s Proposed Product lacks a substantial non-infringing use.

        155.    Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’416 patent is not enjoined.

        156.    Plaintiffs do not have an adequate remedy at law.

        157.    This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                          Count XIII: Infringement of the ’039 Patent

        158.    Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        159.    Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to the

expiration of the ’039 patent, constitutes infringement of one or more of the claims of the ’039

patent under 35 U.S.C. § 271(e)(2)(A), either literally or under the doctrine of equivalents, such as,

for example, claim 1.

        160.    A justiciable controversy exists between the parties hereto as to the infringement of

the ’039 patent.

        161.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

actively induce infringement of one or more claims of the ’039 patent under 35 U.S.C. § 271(b),

such as, for example, claims 1, 4, 5, 8, 11, 14 and 15, by encouraging others, including but not

limited to healthcare providers and patients, to use, offer for sale, sell, or import Lupin’s Proposed

Product in the United States. On information and belief, upon FDA approval of Lupin’s ANDA,


                                                   25
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 26 of 31 PageID #: 502



Lupin will intentionally encourage acts of direct infringement by others, including but not limited

to healthcare providers and patients, with knowledge of the ’039 patent and with knowledge that

its acts are encouraging infringement.

       162.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

contributorily infringe one or more claims of the ’039 patent under 35 U.S.C. § 271(c), such as, for

example, claims 1, 4, 5, 8, 11, 14 and 15, by offering to sell, selling, and/or importing Lupin’s

Proposed Product in the United States. Lupin’s Proposed Product is a material for use in

practicing methods claims in the ’039 patent that constitutes a material part of those claims’

inventions. On information and belief, Lupin knew and knows that Lupin’s Proposed Product is

especially made or adapted for use in infringing one or more claims of the ’039 patent, and that

Lupin’s Proposed Product is not a staple article or commodity of commerce with a substantial

non-infringing use.

       163.    Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’039 patent is not enjoined.

       164.    Plaintiffs do not have an adequate remedy at law.

       165.    This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request the following relief:

       A.      A Judgment that Lupin has infringed the patents-in-suit by submitting ANDA No.

212537 to the FDA;

       B.      A Judgment that Lupin’s commercial manufacture, use, offer to sell, sale, or

importation Lupin’s Proposed Product will infringe one or more claims of the patents-in-suit;




                                                   26
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 27 of 31 PageID #: 503



        C.      An Order that the effective date of FDA approval of ANDA No. 212537 be a date

which is not earlier than the later of the expiration of the patents-in-suit, or any later expiration of

exclusivity to which Plaintiffs are or become entitled;

        D.      Preliminary and permanent injunctions enjoining Lupin and its officers, agents,

attorneys and employees, and those acting in concert with them, from making, using, offering to

sell, selling, or importing Lupin’s Proposed Product until after the expiration of the patents-in-suit

or any later expiration of exclusivity to which Plaintiffs are or become entitled;

        E.      A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B), restraining and

enjoining Lupin, its officers, agents, attorneys and employees, and those acting in privity or

concert with them, from practicing the devices, compositions, formulations, and methods of use

and administration claimed in the patents-in-suit, or from actively inducing or contributing to the

infringement of claims of the patents-in-suit, until after the expiration of the patents-in-suit or any

later expiration of exclusivity to which Plaintiffs are or become entitled;

        F.      A Judgment that the commercial manufacture, use, offer for sale, sale, and/or

importation into the United States of Lupin’s Proposed Product will directly infringe, induce,

and/or contribute to infringement of the patents-in-suit;

        G.      To the extent that Lupin has committed any acts with respect to the devices,

compositions, formulations, and methods of use and administration claimed in the patents-in-suit,

other than those acts expressly exempted by 35 U.S.C. § 271(e)(1), a Judgment awarding Plaintiffs

damages for such acts;

        H.      If Lupin engages in the commercial manufacture, use, offer for sale, sale, and/or

importation into the United States of Lupin’s Proposed Product prior to the expiration of the




                                                  27
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 28 of 31 PageID #: 504



patents-in-suit, a Judgment awarding damages to Plaintiffs resulting from such infringement,

together with interest;

       I.      A Judgment declaring that the patents-in-suit remain valid and enforceable;

       J.      A Judgment finding that this is an exceptional case pursuant to 35 U.S.C. § 285 and

awarding Plaintiffs their attorneys’ fees incurred in this action;

       K.      A Judgment awarding Plaintiffs their costs and expenses incurred in this action;

and

       L.      Such further and other relief as this Court may deem just and proper.



                                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                    /s/ Anthony D. Raucci
OF COUNSEL:                                         Jack B. Blumenfeld (#1014)
                                                    Anthony D. Raucci (#5948)
Lisa J. Pirozzolo                                   1201 North Market Street
Emily R. Whelan                                     P.O. Box 1347
Kevin S. Prussia                                    Wilmington, DE 19899
Timothy A. Cook                                     (302) 658-9200
WILMER CUTLER PICKERING HALE AND                    jblumenfeld@mnat.com
  DORR LLP                                          araucci@mnat.com
60 State Street
Boston, MA 02109                                    Attorneys for Plaintiffs/Counterclaim-Defendants
(627) 526-6000                                      Keryx Biopharmaceuticals, Inc., Panion & BF
                                                    Biotech, Inc. and Chen Hsing Hsu

August 20, 2019




                                                 28
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 29 of 31 PageID #: 505



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 26, 2019, copies of the foregoing were caused to be served

upon the following in the manner indicated:

Anne Shea Gaza, Esquire                                                VIA ELECTRONIC MAIL
Samantha G. Wilson, Esquire
YOUNG CONAWAY STARGATT & TAYLOR, LLP
Rodney Square
1000 North King Street
Wilmington, DE 19801
Attorneys for Defendants Chemo Research S.L. and
Insud Pharma S.L.U.

Dennies Varughese, Pharm.D., Esquire                                   VIA ELECTRONIC MAIL
Adam C. LaRock, Esquire
Joshua I. Miller, Esquire
Charles Wysocki, Esquire
STERNE, KESSLER, GOLDSTEIN & FOX P.L.L.C.
1100 New York Avenue, N.W.
Washington, D.C. 20005-3934
Attorneys for Defendants Chemo Research S.L. and
Insud Pharma S.L.U.

John C. Phillips, Jr., Esquire                                         VIA ELECTRONIC MAIL
David A. Bilson, Esquire
PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL, P.A.
1200 North Broom Street
Wilmington, DE 19806
Attorneys for Defendants Lupin Ltd. and
Lupin Atlantis Holdings SA

William A. Rakoczy, Esquire                                            VIA ELECTRONIC MAIL
Deanne M. Mazzochi, Esquire
Tara M. Raghavan, Esquire
Christopher B. Roberts, Esquire
RAKOCZY, MOLINO, MAZZOCHI, SIWIK LLP
6 West Hubbard Street, Suite 500
Chicago, IL 60654
Attorneys for Defendants Lupin Ltd. and
Lupin Atlantis Holdings SA
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 30 of 31 PageID #: 506



David E. Moore, Esquire                                 VIA ELECTRONIC MAIL
Bindu A. Palapura, Esquire
Tracey E. Timlin, Esquire
POTTER,ANDERSON & CORROON LLP
Hercules Plaza, 6th Floor
1313 North Market Street
Wilmington, DE 19801
Attorneys for Defendant Mylan
Pharmaceuticals Inc.

Wendy L. Devine, Esquire                                VIA ELECTRONIC MAIL
Tung-On Kong, Esquire
Yan-Xin Li, Esquire
WILSON SONSINI GOODRICH & ROSATI
One Market Street
Spear Tower, Suite 3300
San Francisco, C 94105
Attorneys for Defendant Mylan
Pharmaceuticals Inc.

Dennis D. Gregory, Esquire                              VIA ELECTRONIC MAIL
WILSON SONSINI GOODRICH & ROSATI
1301 Avenue of the Americas, 40th Floor
New York, NY 10019
Attorneys for Defendant Mylan
Pharmaceuticals Inc.

John W. Shaw, Esquire                                   VIA ELECTRONIC MAIL
Karen E. Keller, Esquire
David M. Fry, Esquire
Nathan Hoeschen, Esquire
SHAW KELLER LLP
1105 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Defendants Watson Laboratories,
Inc. and Teva Pharmaceuticals USA, Inc.
Case 1:19-md-02896-LPS Document 16 Filed 08/26/19 Page 31 of 31 PageID #: 507



Jonathan D. Ball Ph.D.                                            VIA ELECTRONIC MAIL
Richard C. Pettus, Esquire
Giancarlo Scaccia, Esquire
Elana Araj, Esquire
GREENBERG TRAURIG LLP
MetLife Building
200 Park Avenue
New York, NY 10166
Attorneys for Defendants Watson Laboratories,
Inc. and Teva Pharmaceuticals USA, Inc.

Jonathan Wise, Esquire                                            VIA ELECTRONIC MAIL
GREENBERG TRAURIG LLP
2700 Two Commerce Square
2001 Market Street
Philadelphia, PA 19103
Attorneys for Defendants Watson Laboratories,
Inc. and Teva Pharmaceuticals USA, Inc.

                                          /s/ Anthony D. Raucci
                                          __________________________
                                          Anthony D. Raucci (#5948)
